Citation Nr: 1717009	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  15-37 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right-sided cerebral vascular accident, claimed as a stroke.


REPRESENTATION

Veteran represented by:	David Anaise, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2013 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

The Veteran seeks service connection for a right knee disability as secondary to his service-connected left knee disability.  In August 2013, the Veteran was afforded a VA examination where he was noted to have diagnoses of degenerative joint disease of the left knee, status post total knee arthroplasty with subsequent patellar component failure requiring surgical revision, as well as degenerative joint disease of the right knee. 

The VA examiner opined it was less likely than not that the Veteran's right knee condition occurred as a result of his service-connected left knee disability and related surgery.  In support of this opinion, the examiner stated that the Veteran had mild degenerative joint disease of the right knee consistent with age.  He currently had no symptoms in the right knee associated with right knee arthritis.  The Veteran was wheelchair-bound and had been unable to bear weight on either extremity since his ischemic stroke with hemorrhagic cerebral infarct, causing left-sided paralysis, in 2011.  The VA examiner also noted that prior to his stroke and after his total left knee arthroplasty, the Veteran was able to function without limitation of the right knee, adding that the Veteran participated on a senior baseball team. 

However, the VA examiner did not address whether the Veteran's right knee degenerative joint disease was aggravated by his service-connected left knee disability.  Accordingly, a remand for an addendum opinion is necessary to address the aggravation prong of the Veteran's secondary service connection claim.

The Veteran also seeks compensation under 38 U.S.C.A. § 1151 for a right-sided cerebral vascular accident, claimed as a stroke.  On November 4, 2011, the Veteran underwent a total left knee replacement arthroscopy revision surgery.  During the course of the surgery, the Veteran suffered a stroke.  He argues that the VA providers erroneously discontinued Coumadin prior to his November 2011 surgery without substituting another anti-clotting medication, which caused his stroke during surgery.

In January 2013, a VA examiner opined following a review of the Veteran's claims file that it was less likely as not that the Veteran's stroke was caused by or became worse as a result of the VA treatment at issue, adding that it resulted from an event that could not have reasonably been foreseen by a reasonable health care provider.  In support of this opinion, the VA examiner noted the Veteran's contention that his stroke resulted from improper discontinuation of his regular anticoagulant, Coumadin.  The examiner noted that the Veteran was taking Coumadin regularly because of a history of recurrent deep venous thrombosis in the lower extremities.  He underwent left knee surgery in November 2011, and Coumadin was discontinued five days prior to the surgery.  The VA examiner stated that this was normal practice "for the obvious necessity of avoiding uncontrolled bleeding."  The examiner further stated that there was "some risk involved regarding the venous thrombotic disease, but this is recognized and there are postoperative plans and measures for such risks, and this claim does not involve that condition."  The VA examiner stated that at some time during anesthesia, the Veteran had a stroke in the distribution of the right middle cerebral artery.  Based on CT scans, the examiner stated that this was presumably thrombotic, with a large infarct, but was then accompanied by bleeding as it underwent hemorrhagic transformation.  The VA examiner stated that the likely cause was a severely diseased right internal carotid artery with what was described as atherosclerotic plaque and "significant stenosis."  The VA examiner stated that the hospital discharge study stated there was carotid occlusion, although no study showing complete occlusion was evident.  The VA examiner stated that the Veteran's carotid disease had not been known or suspected since as far as known; he had had no symptoms of TIA's (presumably, this refers to transient ischemic attacks).  He further stated that the "[u]sual medical therapy in such patients would be antiplatelet medication (aspirin or Plavix) and statins.  The usual medical treatment would not be Coumadin and I did not see studies involving beneficial stroke preventive effects from Coumadin with carotid atherosclerotic disease."

The Veteran's attorney argued in a letter dated in December 2014 that the substitution of Coumadin with another anti-clotting medication was a "universally accepted practice; simple discontinuation of Coumadin is tantamount to medical malpractice."  In support of this statement, he referred to clinical practice guidelines from the American College of Chest Physicians, which stated in part that "[i]n patients undergoing total hip arthroplasty (THA) or total knee arthroplasty (TKA), we recommend use of one of the following for a minimum of 10 to 14 days rather than no antithrombotic prophylaxis: low-molecular-weight heparin (LMWH), fondaparinux, apixaban, dabigatran, rivaroxaban, low-dose unfractionated heparin (LDUH), adjusted-dose vitamin K antagonist (VKA), aspirin (all Grade 1B), or an intermittent pneumatic compression device (IPCD) (Grade 1C)."  On remand, an addendum opinion should be obtained from a VA examiner which considers the argument made by the Veteran's attorney, as well as the referenced clinical practice guidelines from the American College of Chest Physicians.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then return the Veteran's claims file to the VA examiner who evaluated the Veteran in August 2013 or another qualified VA examiner for a more detailed and responsive opinion regarding the relationship between the Veteran's right knee degenerative joint disease and his service-connected left knee degenerative joint disease.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following question:
 
Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's degenerative joint disease of the right knee was aggravated by his service-connected left knee degenerative joint disease?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After receipt of any additional records, return the claims file to the VA examiner who provided the January 2013 VA opinion to obtain an addendum regarding the Veteran's § 1151 claim.  If that examiner is unavailable, arrange for the claims file to be reviewed by another appropriate examiner.  The claims file, including a complete copy of this remand, must be provided for the examiner's review of the relevant history, including especially of the treatment in question, and the examiner must indicate he/she did in fact review the file.

The examiner must address whether the Veteran's November 2011 stroke was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment or owing to an event that was not reasonably foreseeable.  Also relevant is whether the Veteran provided his informed consent to the procedures.

Specifically, the examiner must address statements made by the Veteran's attorney in a December 2014 letter in which he argued that the discontinuation of the Veteran's Coumadin prior to his November 2011 surgery amounted to medical malpractice, as well as address the relevance of clinical practice guidelines referenced in the attorney's letter from the American College of Chest Physicians.

To this end, the examiner should provide a discussion of the complications that developed as a result of the Veteran's November 2011 surgery, explain why the complications were foreseeable (or unforeseeable), and discuss the subsequent treatment and why it was deemed appropriate in light of the statements provided by the Veteran's attorney and the referenced clinical practice guidelines from the American College of Chest Physicians.

It is most essential the examiner provide explanatory rationale for the opinion, with specific reference to the evidence of record where appropriate.  If the examiner is unable to provide any further comment, that is, without resorting to mere speculation, then he or she must explain why a more definitive response is not possible or feasible. If an opinion cannot be provided because it would require speculation, the examiner should so state and explain why this is so. In addition, the examiner should state whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge, there are multiple possible etiologies, with none more prevalent than another, or whatever may be the case.

4.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




